DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 6/8/2021.  Since the previous filing, claim 1 has been amended and no claims have been added or cancelled.  Thus, claims 1-31 are pending in the application.
In regards to the previous 103 rejections, these rejections are maintained, modified for the amendments.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 11, 21, 22, 26, 27, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris (US 2012/0291783) in view of White (US 2016/0193438).
In regards to claim 1, Peiris discloses a method of determining whether high flow therapy is being used by a patient (paragraph 73-74, see step of determining open CPAP interface is 
While Peiris does not explicitly disclose generating, in the controller, dependent on the determining, a plurality of output indications of whether high flow therapy is being used by the patient over time, and determining, in the controller, an amount of usage time of high flow therapy by accumulating the plurality of output indications, Peiris does disclose the controller recording information concerning the time, date and duration of each therapy mode operation (paragraph 85 line 1-2 and 8-13) as well as statistically informative information regarding values of pressure and gas flow rates that may be gathered over time (paragraph 85 line 8-13, claims 68-69) and that recorded data may be utilized to evaluate efficacy and compliance (paragraph 85 line 16-18 and paragraph 88).
However, White teaches generating a plurality of output indications based on patient data (paragraph 1057-1058).

In regards to claim 2, Peiris in view of White teaches the method of claim 1 and Peiris further discloses wherein the generating generates the plurality of output indication to indicate that high flow therapy is being used by the patient upon a plurality of determination that the property contains a significant oscillation within the breathing rate frequency band (Peiris: paragraph 74 significant oscillation is interpreted in a broad manner, as the flow fluctuations occur during a breathing cycle while using open CPAP interface, they are within a breathing rate frequency band).
In regards to claim 11, Peiris in view of White teaches the method of claim 1 and the combination further teaches wherein the output indication comprises a generated time series of usage indications of whether high flow therapy is being used by the patient at successive time instants (Peiris: paragraph 85, White: this type of information can be displayed to the user, paragraph 1057-1058).
In regards to claim 21, Peiris in view of White teaches the method of claim 1 and the combination further teaches accumulating the generated plurality of output indications of high flow therapy usage over time into a record of usage of the high flow therapy by the patient over time (Peiris: paragraph 85, White: paragraph 1058).
In regards to claim 22, Peiris in view of White teaches the method of claim 21 and the combination further teaches generating a compliance report based on the record of usage of the high flow therapy (Peiris: paragraph 85-88, White: paragraph 1058).
In regards to claim 26, Peiris in view of White teaches the method of claim 1 and Peiris further discloses comparing a property of the flow of air with a threshold, wherein the generating 
In regards to claim 27, Peiris in view of White teaches the method of claim 26 and Peiris further discloses wherein the property is a total flow rate of the flor of air, and the generating generates the plurality of output indications to indicate that high flow therapy is not being used by the patient upon a determination that the total flow rate is less than a flow rate threshold (paragraph 71, 78 and 81).
In regards to claim 30, Peiris in view of White teaches the method of claim 1 and Peiris further discloses the controller controlling a change in operation of the respiratory therapy device based on the output indication of whether high flow therapy is being used by the patient (paragraph 79).
In regards to claim 31, Peiris in view of White teaches the method of claim 30 and Peiris further discloses wherein the change in operation of the respiratory therapy device changes a property of the flow of air being delivered by the respiratory therapy device (paragraph 79).
Claims 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris (US 2012/0291783) in view of White (US 2016/0193438) as applied above, and further in view of Berthon-Jones (US 2004/0123866).
In regards to claim 3, Peiris in view of White teaches the method of claim 1 and Peiris further discloses wherein the determining whether the property of the flow of air contains a significant oscillation within a breathing rate frequency band comprises: determining whether a magnitude is greater than a magnitude threshold (paragraph 74, the fluctuation is greater than 15L/min while using open CPAP interface during inspiration-expiration cycle).
Peiris does not disclose calculating a magnitude of variation within the breathing rate frequency band of a signal representing the property over a window of predetermined duration, and determining whether the magnitude of variation is greater than a magnitude threshold.

Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Peiris to include calculating a magnitude of variation within the breathing rate frequency band of a signal representing the property over a window of predetermined duration, and determining whether the magnitude of variation is greater than a magnitude threshold as taught by Berthon-Jones as an alternative known method for the purpose of comparing an input with a threshold to yield a result.
In regards to claim 4, Peiris in view of White and Berthon-Jones teaches the method of claim 3.
Peiris does not disclose wherein the calculating comprises applying, to the signal, a band-pass filter with cutoff frequencies being approximate upper and lower limits of human breathing rate at rest.
However, Berthon-Jones teaches applying, to a flow signal, a band-pass filter with cutoff frequencies being approximate upper and lower limits of human breathing rate at rest for the purpose of yielding a clean respiratory air flow signal (paragraph 186, approximate upper and lower limits of human breathing rate is interpreted in a broad manner).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Peiris to include applying, to the signal, a band-pass filter with cutoff frequencies being approximate upper and lower limits of human breathing rate at rest as taught by Berthon-Jones for the purpose of yielding a clean respiratory air flow signal (paragraph 186).

In regards to claim 6, Peiris in view of White and Berthon-Jones teaches the method of claim 3.
Peiris does not disclose wherein the calculating comprises computing a power of a Fourier transform spectrum of the signal over the window within the breathing rate frequency band.
However, Berthon-Jones teaches the calculating comprises computing a power of a Fourier transform spectrum of the signal over the window within the breathing rate frequency band as an alternative known method for the purpose of comparing an input with a threshold to yield a result (step 130 and 132 in Fig. 11 and paragraph 186-188).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Peiris to include wherein the calculating comprises computing a power of a Fourier transform spectrum of the signal over the window within the breathing rate frequency band as taught by Berthon-Jones as an alternative known method for the purpose of comparing an input with a threshold to yield a result.
In regards to claim 7, Peiris in view of White and Berthon-Jones teaches the method of claim 3 and the combination further teaches determining whether the magnitude of variation of the signal varies significantly as the window slides forward, wherein the generating is further dependent on the determining whether the property of the flow of air contains a significant oscillation within a breathing rate frequency band (Peiris: paragraph 74, Berthon-Jones: paragraph 143]-144, significantly is interpreted in a broad manner).
In regards to claim 8, Peiris in view of White and Berton-Jones teaches the method of claim 7 and the combination further teaches wherein the generating generates the plurality 
In regards to claim 9, Peiris in view of White and Berthon-Jones teaches the method of claim 7 and the combination further teaches wherein the determining whether the magnitude of variation of the signal varies significantly as the window slides forward comprises: calculating a measure of variation of the magnitude of variation over a further window of predetermined duration, and determining whether the measure of variation is greater than a magnitude variation threshold (Berton-Jones: paragraph 143, comparing with the variance directly).
In regards to claim 10, Peiris in view of White and Berthon-Jones teaches the method of claim 9 and the combination further teaches wherein the measure of variation is a variance (Berthon-Jones: paragraph 143, comparing with the variance directly).
Claims 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris (US 2012/0291783) in view of White (US 2016/0193438) as applied above, and further in view of Kuriger (US 2016/0015918).
In regards to claim 12, Peiris in view of White teaches the method of claim 1.
Peiris does not disclose further comprising calculating a resistance to flow from the total flow rate of the flow of air and a pressure of the flow of air.
However, Kuriger teaches calculating a resistance to flow from the total flow rate of the flow of air and a pressure of the flow of air for the purpose of calculating the resistance of the conduit or other assembly of components (paragraph 266 line 8-12).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Peiris in view of White to include calculating a resistance to flow from the total flow rate of the flow of air and a pressure of the 
In regards to claim 13, Peiris in view of White and Kuriger teaches the method of claim 12 and Peiris further discloses wherein the property of the flow of air is the resistance to flow (paragraph 71).
In regards to claim 14, Peiris in view of White and Kuriger teaches the method of claim 12 and Peiris further discloses determining whether resistance to flow is within a predetermined range, wherein the generating is further dependent on the determining whether the resistance to flow is within the predetermined range (paragraph 70-71, 78 and 81, knowing flow and pressure data, resistance to flow can be calculated).
In regards to claim 15, Peiris in view of White and Kuriger teaches the method of claim 14 and Peiris further discloses wherein the generating generates the plurality of output indications to indicate that high flow therapy is not being used by the patient upon a determination that the resistance to flow is not within the predetermined range (paragraph 70-71, 78 and 81, knowing flow and pressure data, resistance to flow can be calculated).
In regards to claim 16, Peiris in view of White and Kuriger teaches the method of claim 14 and Peiris further discloses wherein the generating generates the plurality of output indications to indicate that the air circuit has been disconnected upon a determination that the resistance to flow is lower than a lower end of the predetermined range (paragraph 70-71, 78 and 81, there is no flow when a supply path is not connected to the output of a blower unit).
In regards to claim 18, Peiris in view of White and Kuriger teaches the method of claim 14.
Peiris does not disclose generating, in the controller, dependent on the determining whether the resistance to flow is within the predetermined range, an output indication to indicate that the patient interface is too large upon a determination that the resistance to flow is higher than an upper end of the predetermined range.

Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Peiris to include generating, in the controller, dependent on the determining whether the resistance to flow is within the predetermined range, an output indication to indicate that the patient interface is too large upon a determination that the resistance to flow is higher than an upper end of the predetermined range for the purpose of determining whether the nasal cannula is sealed or not sealed against the nostrils of a user.
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris (US 2012/0291783) in view of White (US 2016/0193438) and Kuriger (US 2016/0015918) as applied above, and further in view of Acker (US 2009/0266360).
In regards to claim 17, Peiris in view of White and Kuriger teaches the method of claim 14.
Peiris does not disclose wherein the generating generates the plurality of output indications to indicate that the air circuit has been occluded upon a determination that the resistance to flow is higher than an upper end of the predetermined range.
However, Acker teaches generating the output indication to indicate that the air circuit has been occluded upon a determination that the resistance to flow is increased for the purpose detecting occlusion in the tube (paragraph 41).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Peiris to include wherein the generating generates the plurality of output indications to indicate that the air circuit has been occluded upon a determination that the resistance to flow is higher than an upper end of the .
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris (US 2012/0291783) in view of White (US 2016/0193438) and Kuriger (US 2016/0015918) as applied above, and further in view of Berthon-Jones (US 2004/0123866).
In regards to claim 19, Peiris in view of White and Kuriger teaches the method of claim 12 and the combination further teaches calculating a resistance to flow from the total flow rate of the flow of air and a pressure of the flow of air (Kuriger: paragraph 266 line 8-12).
Peiris does not disclose wherein the calculating comprises: applying, to the total flow rate and the pressure, a band-pass filter with cutoff frequencies being approximate upper and lower limits of human breathing rate at rest, to produce a band-pass filtered device pressure and a band-pass filtered total flow rate, and dividing the band-pass filtered device pressure by the band-pass filtered total flow rate.
However, Berthon-Jones teaches applying, to a flow signal, a band-pass filter with cutoff frequencies being approximate upper and lower limits of human breathing rate at rest for the purpose of yielding a clean respiratory air flow signal (paragraph 186, approximate upper and lower limits of human breathing rate at rest is interpreted in a broad manner).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Peiris to include wherein the calculating comprises: applying, to the total flow rate and the pressure, a band-pass filter with cutoff frequencies being approximate upper and lower limits of human breathing rate at rest, to produce a band-pass filtered device pressure and a band-pass filtered total flow rate, and dividing the band-pass filtered device pressure by the band-pass filtered total flow rate as taught by Berthon-Jones for the purpose of yielding a clean respiratory air flow signal (Berthon-Jones: paragraph 186).
.
Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris (US 2012/0291783) in view of White (US 2016/0193438) as applied above, and further in view of Tatkov (US 2016/0121063).
In regards to claim 23, Peiris in view of White teaches the method of claim 21.
Peiris does not disclose adjusting a parameter of the high flow therapy based on the record of usage of the high flow therapy.
However, Tatkov teaches adjusting a parameter of the high flow therapy based on the record of usage of the high flow therapy (abstract, paragraph 55, Fig 9).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Peiris to include adjusting a parameter of the high flow therapy based on the record of usage of the high flow therapy as taught by Tatkov for the purpose of treating respiratory disorder (Tatkov: abstract).
In regards to claim 24, Peiris in view of White and Tatkov teaches the method of claim 23 and the combination further teaches wherein the parameter is a therapeutic flow rate (Peiris: paragraph 79, Tatkov: paragraph 55).
Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris (US 2012/0291783) in view of White (US 2016/0193438) as applied above, and further in view of Brydon (US 6240921).
In regards to claim 25, Peiris in view of White teaches the method of claim 21.
Peiris does not disclose generating an alarm based on the record of usage of the high flow therapy.
However, Brydon teaches generating an alarm based on detection of a sudden change in pressure or flow rate beyond a threshold (column 5 line 37-45).
.
Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris (US 2012/0291783) in view of White (US 2016/0193438) as applied above, and further in view of Mielcarz (US 2015/0283342).
In regards to claim 28, Peiris in view of White teaches the method of claim 26 and Peiris further discloses generating the plurality of output indications to indicate that the respiratory therapy device is inactive (paragraph 70, the blower is off). 
Peiris does not disclose the generating generates the plurality of output indications to indicate that the respiratory therapy device is inactive upon a determination that the pressure is less than a pressure threshold.
However, Mielcarz teaches an output indication to indicate that a respiratory therapy device is inactive upon a determination that the pressure is less than a pressure threshold for the purpose of detecting the status of the device (paragraph 39).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Peiris to include and the generating generates the output indication to indicate that the respiratory therapy device is inactive upon a determination that the pressure is less than a pressure threshold as taught by Mielcarz for the purpose of detecting the status of the device (Mielcarz: paragraph 39).
Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiris (US 2012/0291783) in view of White (US 2016/0193438) as applied above, and further in view of Starr (US 2002/0029004).

Peiris does not discloses estimating a breathing rate from a signal representing the property.
However, Starr teaches estimating a breathing rate from a signal representing the property for the purpose of determining a physical characteristic associated with respiration (paragraph 86).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Peiris to include estimating a breathing rate from a signal representing the property for the purpose of determining a physical characteristic associated with respiration as taught by Starr for the purpose of determining a physical characteristic associated with respiration (Starr: paragraph 86).
Response to Arguments
In regards to the applicant’s arguments, these arguments concern the amendments made to the claims and are addresses in the modified rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785